Citation Nr: 0414984	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to a compensable evaluation for ruptured 
eardrums due to otitis media, status post cholesteatoma of 
the left ear.  

3.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected disorder requiring 
convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
January 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral sensorineural 
hearing loss corresponds to auditory acuity level I in the 
right and auditory acuity level VI in the left ear.  

2.  There is no medical evidence of current suppuration or 
any active disease process, or of the presence of aural 
polyps.

3.  The veteran underwent left ear surgery in August 1996 at 
a private facility.

4.  The RO initially received notice of the veteran's claim 
of entitlement to a temporary total convalescence benefits in 
June 1999.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.85, 
4.86(a), 4.87, Diagnostic Code 6100 (2003).

2.  The criteria for a compensable rating for ruptured 
eardrums due to otitis media, status post cholesteatoma of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Part 4, Code 6200 (2003).  

3.  The criteria for a temporary total evaluation due to 
treatment for a service-connected disorder requiring 
convalescence have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.326, 3.400, 
3.401, 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
these claims.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2000 Statement of the Case (SOC), March 2002, August 2002, 
April 2003, and January 2004 Supplemental Statements of the 
Case (SSOCs), and associated correspondence issued since the 
appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the April 2003 and 
January 2004 SSOCs.  In addition, the appellant was advised 
of the specific VCAA requirements in the August 2002 and 
January 2004 SSOCs.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  The August 2002 and January 2004 SSOC in essence 
lays out that any evidence the veteran has should be 
identified for the VA to obtain or sent to the VA by the 
appellant.  Thus the 4 provisions of notice cited in 
Pelegrini have been essentially met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

Historically, service connection for bilateral hearing loss 
and ruptured tympanic membrane, status post tymnoplasty, left 
ear has been in effect since 1984 with a noncompensable 
evaluation assigned, respectively.  

The veteran filed a claim for an increased evaluation for his 
service-connected disabilities in June 1999.  

Hospitalization reports from Rockingham Memorial Hospital 
dated in July 1996 show that the veteran under exploration of 
the left middle ear, lysis of middle ear adhesions, 
reconstruction of the ossicular chain using autogenous incus 
graft to the head of the stapes, and tympanoplasty using 
autogenous tragal perichodrial graft and application of 
tragal cartilage into the left attic defect, left.  The 
procedures were performed without any complications.  Upon 
discharge, the veteran was hearing well.  These records were 
received by the VA in 2003.

A private doctor's statement and private audiological 
evaluations indicate hearing impairment.  Audiology 
examinations dated from January 1998 to June 2001 are of 
record, however, they are in graph form and do not include 
all essential information for rating purposes.  The grafts 
appear to show defective hearing , greater on the left than 
the right with speech discrimination recorded at between 96 
to 100 percent on the various tests.

Private medical records dated from March to April 1999 showed 
stable right tympanic membrane perforation and maximal 
conductive hearing loss on the left.  

On VA audio examination in October 1999, the veteran reported 
that he had difficulty understanding people talking and could 
not pick up on what was being said.  Audiometric testing 
revealed pure tone thresholds in the right ear of 30, 20, 10, 
15, and 15 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 15.  Pure tone thresholds in the left ear were 15, 
25, 30, 25, and 30 decibels at the same frequencies.  The 
average pure tone threshold for the left ear was 28.  Speech 
recognition scores were 96 percent in the right ear and 100 
percent in the left ear.  The examiner noted that 
audiometrics showed right ear, mild conductive hearing loss 
250 to 200 hertz, rising to slight at 1000 hertz and within 
normal limits from 2000 to 8000 hertz, and left ear revealed 
hearing acuity that was within normal limits from 250 to 8000 
hertz, with the exception of a mild loss at 2000 and 4000 
hertz.  Word recognition was good bilaterally with no 
evidence of rollover.  

On VA ear disease examination in October 1999, the veteran 
complained that the left ear felt stopped up.  An examination 
revealed that the left ear canal was stenosed at the anus and 
able to admit a three millimeter speculum.  The tympanic 
membrane was intact and was abnormal in that parts of drum 
were atrophic in appearance but dry.  There had been 
repositioning of the body of the incus posteriorly apparently 
attempting to create a myringostapedopexy with the body of 
the incus.  The impressions were stenosis, external auditory 
canal, left, status post surgical correction of post 
traumatic defect; status left tympanoplasty with 
reconstruction with residual conductive hearing loss, and 
perforation, right tympanic membrane, with conductive hearing 
loss.  

A VA ear nose and throat consultation in October 1999 
revealed mixed deafness left with ossicular discontinuity 
status post tympanoplasty times three and perforated right 
tympanic membrane with conductive hearing loss.  

A VA consultation conducted in May 2002 revealed stable left 
mastoid cavity.  

On VA audio examination in July 2002, the veteran reported 
that he had difficulty understanding and hearing 
conversational level speech.  Audiometric testing revealed 
pure tone thresholds in the right ear of 45, 35, 15, 20, and 
20 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 23.  Pure tone thresholds in the left ear were 65, 
65, 65, 70, and 65 decibels at the same frequencies.  The 
average pure tone threshold for the left ear was 66.  Speech 
recognition scores were 100 percent in the right ear and 72 
percent in the left ear.  The examiner noted that 
audiometrics showed conductive hearing loss of mild to 
moderate degree, right ear and mixed hearing loss of moderate 
to severe degree, left ear.  

VA treatment records dated in October 2002 show that the 
veteran was diagnosed with otitis externa.  On follow-up, 
there was no evidence of infection.  

II.  Entitlement to a compensable evaluation
 for bilateral hearing loss

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's defective hearing in the 
context of the total history of that disability, particularly 
as it affects the ordinary conditions of daily life, 
including employment, as required by the provisions of 38 
C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  (Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.)

The most contemporaneous audiometric studies were conducted 
in July 2002 by the VA and correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation VI in the left ear.  See 38 C.F.R. § 
4.85, Table VI. These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.  The assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
clearly demonstrates that a compensable evaluation is not 
warranted.  The fact that the veteran wears a hearing aid, 
left ear does not affect his rating, as the rating schedule 
makes a proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.  The hearing loss levels from the earlier in 
1999 also equates to a noncompensable rating.

It is noted that the discrimination score recorded on the 
2002 VA examination is the worst score recorded during the 
appeal period.  The scores on the private audiograms on file 
were in the 96 to 100 percent range.  Application of those 
test findings, to the extent possible, would not, therefore, 
warrant a different outcome.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

III.  Entitlement to a compensble evaluation
 for ruptured ear drums due to otitis media,
 status post cholesteatoma of the left ear

The appellant is seeking an increased disability evaluation 
for his service-connected ruptured tympanic membranes due to 
otitis media, status post cholesteatoma of the left ear, 
which is currently evaluated as noncompensable.  38 C.F.R. § 
4.87a, 38 C.F.R. § 4.87, Diagnostic Code 6200 (2003).

Diagnostic Code 6200 assigned a 10 percent rating for chronic 
suppurative otitis media, during suppuration or with aural 
polyps.  Hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull are to be separately evaluated.  38 C.F.R. § 4.87 
(2003).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2003).

The Board notes that under Code 6201, chronic nonsuppurative 
otitis media with effusion (serous otitis media), the 
disability is rated as hearing loss.  Review of the claims 
folder discloses that the veteran is already evaluated for 
hearing loss as a service- connected disability.  Therefore, 
evaluating this disability under Code 6201 would result in 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (rating the 
same disability under various diagnoses is to be avoided).  
As noted above, there is no basis for a compensable rating in 
this case.

VA treatment records from recent years, including VA 
examinations, fail to show that the veteran's service-
connected ruptured tympanic membranes due to otitis media, 
status post cholesteatoma of the left ear is currently 
manifested by any suppuration or aural polyps.  For example, 
such abnormalities were not present at the October 1999 ear 
examination, May 2002 ear, nose, and throat consultation, and 
October 2002 treatment record.  

Symptomatology indicative of suppuration or aural polyps 
simply has not been shown by the medical evidence.  As the 
requirements for a compensable rating under Diagnostic Code 
6200 are not met, a 0 percent rating is proper pursuant to 38 
C.F.R. § 4.31.  Since the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
otitis media, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

There is nothing in the record to suggest such an unusual 
disability picture so as to render application of the regular 
provisions impractical.  It has not been contended or 
otherwise indicated that tinnitus results in hospitalization 
or other marked interference with employment beyond that 
contemplated by the provisions of the schedule.  It is not 
shown that there is actual employment interference.  As such, 
further consideration of the provisions of 38 C.F.R. § 3.321 
is not indicated.

IV.  Entitlement to a temporary total evaluation
 due to  treatment for a service-connected disorder
 requiring convalescence

The record indicates that an August 1984 rating decision 
awarded the veteran service connection for status post left 
tympanoplasty.  In June 1999, he submitted a claim for 
temporary total disability for convalescence following 
surgery for the service-connected left ear disorder.  He 
submitted private medical records, which indicate that the 
surgery was accomplished in July 1996, at a private medical 
facility.

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2003).  Generally, when a veteran is treated by 
a private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3).

In this case, the report of the left ear surgery was received 
at the RO in February 2003 and pursuant to 38 C.F.R. § 
3.157(b)(3), February 2003 is determined to be the date of 
receipt of the claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.  However, there is evidence of 
record demonstrating the receipt of an informal claim of 
entitlement to a temporary total rating in June 1999.  

Assuming for the purposes of the discussion that a temporary 
total evaluation would have been warranted in the veteran's 
case, the date of the receipt of the private treatment 
records, August 1999, is well beyond the one- year period 
from the date of his 1996 surgery, the date on which a 
factually ascertainable increase in disability had occurred.

When the RO received the informal claim signifying an intent 
to apply for convalescence benefits, in June 1999, the 
veteran was no longer convalescing from the surgery performed 
over two years earlier, and, in any case, an extension beyond 
one year from July 1996 is not permitted under governing laws 
and regulations.  The provisions of 38 C.F.R. § 4.30 do not 
provide for temporary total ratings for convalescence beyond 
12 months after the initial surgery.  Neither do VA 
regulations permit a retroactive award after entitlement has 
terminated.  The Board is without authority to alter 
controlling law and regulations.  Accordingly, a temporary 
total rating for convalescence following left ear surgery in 
July 1996 may not be granted under 38 C.F.R. § 4.30.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for bilateral loss is 
denied.  

Entitlement to a compensable evaluation for ruptured eardrums 
due to otitis media, status post cholesteatoma of the left 
ear is denied.  

Entitlement to a temporary total evaluation due to treatment 
for a service-connected disorder requiring convalescence is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



